DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/11/2022 is acknowledged and entered by the Examiner. Claim 1 has been amended. Claims 8 and 12 have been canceled. New claims 21 and 22 have been added. Claims 1-7, 9-11, and 13-22 are currently pending in the instant application.  
The rejection of claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by Keiko (JP 2008269876A) is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-2, 5-7, and 13-19 under 35 U.S.C. 102(a)(1) as being anticipated by Ryokichi (JP 2005191310A) is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-2, 5-7, 12-13, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Ohshita (US 6,080,335) is withdrawn in view of Applicant’s amendment.
The rejection of claims 9-11 under 35 U.S.C. 103 as being as being unpatentable over Keiko (US JP 2008269876A) is withdrawn in view of Applicant’s amendment.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Ryokichi (JP 2005191310A) is withdrawn in view of Applicant’s amendment.
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Ohshita (US 6,080,335) is withdrawn in view of Applicant’s amendment.
Examiner’s Statement of Reason for Allowance
Claims 1-7, 9-11, and 13-22 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 02/11/2022, have been carefully reviewed and searched. The best new prior art found is to US 6,623,663 B2 (hereinafter Oshita’663). Oshita’663 discloses an electroconductive paste comprises about 5-10 wt% of an organic vehicle comprising a solvent and a binder, about 80-93 wt% of an electroconductive metal powder such as copper powder, and about 2-10 wt% of a resin powder such as polypropylene powder (See Col. 2, lines 21-35). 
	Oshita’663 failed to disclose an electroconductive paste comprises of silver powder is 50-80 wt% and a content of binder resin is 5-20 mass% with respect to a total mass of the paste as recited in amended claim 1. Additionally, there is currently no prior art alone or in combination that provides a motivation to modify the electroconductive paste of Oshita’663 to include silver powder and a content of binder resin is 5-20 mass% with respect to a total mass of the paste as required in amended claim 1. Therefore, claim 1 are allowable over the prior art of record. Claims 2-7, 9-11, and 13-22 depend from claim 1 are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761